t c summary opinion united_states tax_court victor emmanuel metzger petitioner v commissioner of internal revenue respondent docket no 7473-16s l filed date victor emmanuel metzger pro_se nancy m gilmore and elizabeth c mourges for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar ant to sec_7463 the decision to be entered in this case is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for sum- mary judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion including the attached declaration and exhibits petitioner resided in maryland when he filed his petition petitioner filed timely federal_income_tax returns for and the irs examined those returns and determined tax deficiencies additions to tax un- der sec_6651 and accuracy-related_penalties under sec_6662 the irs sent petitioner a notice_of_deficiency setting forth these determinations when he did not petition this court within days of that notice the irs assessed these liabilities along with applicable_interest as of date his aggregate liabilities were about dollar_figure in an effort to collect these unpaid liabilities the irs in date sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely requested a cdp hearing indicating that he did not think he was liable and checking the box marked i cannot pay balance a settlement officer so from the irs appeals_office scheduled a tele- phone cdp hearing for date the so informed petitioner that in order for her to consider a collection alternative he had to provide her before the hearing a completed form 433-a collection information statement for wage earners and self-employed individuals copies of signed tax returns for which petitioner had not yet filed and proof of estimated_tax payments the so emphasized in her letter that she could not consider a collection alterna- tive unless petitioner supplied the completed forms financial information and delinquent tax returns to her petitioner provided none of the requested documents before the cdp hear- ing petitioner participated in the scheduled hearing during which the so reiter- ated that she could not consider a collection alternative without the financial infor- mation petitioner requested a face-to-face hearing but the so informed him that he needed to submit the required documents in order to have a face-to-face hear- ing the so explained that she could not place his account in currently not collectible status because he had not provided any financial information during the hearing petitioner contended that the irs had erred in granting his ex-wife innocent spouse relief for the tax years in question the so replied that she could not discuss his ex-wife’s tax_liability at his cdp hearing petitioner replied he would submit an offer under the basis of doubt as to liability and file his returns as soon as possible at the conclusion of the hearing the so told petitioner that she would issue a notice_of_determination sustaining the levy and expressed her understanding that he would submit an offer under the basis of dol directly to the service on date the irs issued petitioner a notice_of_determination sustaining the proposed levy this notice stated as follows you disagree with your liability because your ex-spouse was granted innocent spouse relief and you were not treated fairly during the conference you indicated that you were going to submit an offer please mail the form 656-l offer in compro- mise doubt as to liability to brookhaven internal_revenue_service coic unit po box holtsville ny petitioner timely petitioned this court for review of the notice of determina- tion in his petition he did not challenge his underlying liabilities for and did not discuss any collection alternative in date respondent filed a motion for summary_judgment to which the court directed petitioner to respond our order informed petitioner that if he disagreed with any facts stated in re- spondent’s motion he should point out those factual issues we advised petitioner that failure to respond would be grounds for granting respondent’s motion and entering judgment against him petitioner did not respond to this court’s order and has not otherwise responded to respondent’s motion discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid cost- ly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon mere allegations or denials but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioner did not respond to the motion for summary_judgment we could enter decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that no material facts are in dispute and that this case is appropriate for summary adjudication b standard of review where the validity of the underlying tax_liability is properly at issue the court will review the irs’ determination de novo 114_tc_176 where the underlying liability is not properly at issue the court reviews the irs’ determination for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may contest at a cdp hearing the existence or amount of his underlying tax_liability only if he did not receive a notice_of_deficiency for the tax_year in question or otherwise have a prior opportunity to dispute it see sec_6330 petitioner received a notice_of_deficiency for and but did not seek review in this court consistently with sec_6330 he was therefore precluded from contesting his liabilities before the appeals_office or be- fore us see goza t c pincite we will therefore review the irs’ de- termination for abuse_of_discretion only see id pincite c analysis in deciding whether the so abused her discretion in sustaining the levy we review the record to determine whether she properly verified that the require- ments of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more in- trusive than necessary see sec_6330 the so examined petitioner’s administrative file and confirmed that the tax deficiencies in question had been properly assessed an so’s responsibilities un- der sec_6330 also include verification that the irs has complied with sec_6751 which provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writ- ing by the immediate supervisor of the individual making the assessment this provision does not apply to additions to tax under sec_6651 or to any penalty automatically calculated through electronic means sec_6751 and b but it does apply to accuracy-related_penalties determined under sec_6662 see legg v commissioner 145_tc_344 applying sec_6751 to gross_valuation_misstatement penalty under sec_6662 this court has authority to review an so’s satisfaction of the verification requirement regardless of whether the taxpayer raised that issue at the cdp hear- ing if the taxpayer has adequately raised the issue in his petition filed in this court dinino v commissioner tcmemo_2009_284 98_tcm_559 see rule b any issue not raised in the assignments of error shall be deemed to be conceded 131_tc_197 petitioner did not allege in his petition that the so failed to satisfy the verification requirement we directed him to respond to the irs motion for summary judg- ment but he filed no response by order dated date we invited the par- ties to file supplemental memoranda addressing the verification issue respondent timely filed a supplemental memorandum but petitioner again filed nothing un- der these circumstances we conclude that petitioner has waived any challenge to the so’s satisfaction of the verification requirement see lloyd v commissioner tcmemo_2017_60 at n triola v commissioner tcmemo_2014_166 108_tcm_185 at his cdp hearing petitioner was entitled to make offers of collection al- ternatives such as an offer-in-compromise oic or an installment_agreement see sec_6330 and this right however carries with it certain obligations on the taxpayer’s part as provided in the regulations t axpayers will be expected to provide all relevant information requested by the appeals officer including financial statements for her consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs on his cdp hearing request petitioner checked the box marked i cannot pay balance before the cdp hearing the so asked petitioner to submit among other things a completed form 433-a and signed tax returns for she gave him ample time to submit these documents cf szekely v commissioner tcmemo_2013_227 106_tcm_375 she requested that he submit a completed form 433-a by january and proof of signed tax returns by feb- ruary petitioner did not supply any information by those dates or before the hearing on date he thus neglected to submit the documentation re- quired for consideration of a collection alternative at the hearing petitioner indicated that he intended to file his delinquent returns at a later date and then submit an oic directly to the irs unit that processes such offers the so accordingly closed the case and issued the notice_of_determination sustaining the levy that notice informed petitioner of the address to which he should submit his oic we have consistently held that it is not an abuse_of_discretion for an ap- peals officer to reject collection alternatives and sustain a proposed collection action where the taxpayer has failed to put a specific offer on the table and has failed after being given sufficient opportunities to supply the so with the re- quired forms and supporting financial information see huntress v commission- er tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 we have likewise held that it is not an abuse_of_discretion for an appeals officer to reject a collection alternative where the taxpayer is not in compliance with his current tax obligations as petitioner was not for his tax years see hull v commissioner tcmemo_2015_86 109_tcm_1438 internal_revenue_manual pt date petitioner appears to contend that the so abused her discretion in not af- fording him a face-to-face hearing the regulations provide that a cdp hearing may but is not required to consist of a face to face meeting sec_301 d q a-d6 proced admin regs we have repeatedly held that sec_6330 does not require a face-to-face cdp hearing 115_tc_329 williamson v commissioner tcmemo_2009_188 we have also held that an so’s denial of a face-to-face hearing does not constitute an abuse_of_discretion where a taxpayer declines to provide the necessary financial information see zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir finding no abuse_of_discretion in this or in any other respect we will grant summary_judgment for respondent and sustain the collection action for we note that petitioner is free to submit to the irs at any time for its considera- tion and possible acceptance an oic on form_656 or other collection alternative supported by the necessary financial information to reflect the foregoing an appropriate order and decision will be entered
